The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1, 2, 4, 5, 7-17, 23, 25-28 and 33-39 are pending in Claim Set filed 4/07/2020.
Claims 36-37 are newly added.
Claims 1, 10 and 23 have been amended.
Claims 3, 6, 18-22, 24, 29-32 are cancelled.
Herein, claims 1, 2, 4, 5, 7-17, 23, 25-28 and 33-39 are for examination.
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.
The following office action contains allowable subject matter.

Withdrawn Rejections

The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the claim amendments.
The rejection of claims 1, 2, 4-17, 23-28 and 33-35 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lassner et al (US 20090226530) [Lassner] and Chickering et al (USP 6308434) [Chickering] and Erdinc, B.I. [Erdinc B.I. (2007)
Micro/nanoencapsulation of proteins within alginate/chitosan matrix by spray drving, Degree Thesis, Queen's University, Kingston, Canada) [Erdinc] in view of Heller et al (Poly(orthoesters), Advanced Drug Delivery Reviews, p.1015, 2002) [Heller], Hughes et al (US20050281861, cited in IDS filed 7/26/2018) is withdrawn in view of the claim amendments.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/08/2021, 4/30/2021 and 4/30/2021 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.


NEW GROUNDS of Rejection

(necessitated by claim amendments)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 

Claims 1, 2, 4, 5, 7-17, 23, 25-28 and 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lassner et al (US 20090226530) [Lassner] and Chickering et al (USP 6308434) [Chickering] in view of Bechtold-Peters et al (US20070298116, cited in IDS), Heller et al (Poly(ortho esters), Advanced Drug Delivery Reviews, p.1015, 2002, of record) [Heller], Heier (Retinal Physician April 1, pages 1-7 2009, cited in IDS), Hughes et al (US20050281861, cited in IDS) [Hughes], Broadhead et al (J. Pharm, Pharmacol. P.458, 1994, of record) [Broadhead] and Curdy et al (US20070071825).
Regarding Claims 1, 2, 4, 5, 7-17, 23, 25-28 and 33-35,
Lassner teaches a method for preparing a protein powder comprising spray drying a solution comprising about 50 mg/mL of a protein and at least one excipient, wherein the stable powdered compositions including a protein and an excipient having less than about 3% residual moisture (Abstract; [0006-0008]; [0013]; [0016]; [0041]; [0078-0083]; [0135]; claim 1-5; claim 36; See entire document), wherein the excipient is sucrose ([0012]; [0018]; [0162]; [0166]; [0168]; claim 9; claim 34; FIG. 
Chickering teaches improved spray drying methods wherein a preferred application for the spray drying process and equipment is in the production of microparticles, between about 1 and 200 μm in diameter, which can be used to deliver therapeutic and diagnostic agents (Abstract; See entire document).
Lassner and Chickering differ from the claims in that the document do not teach that the inlet temperature of the spray dryer is set at a temperature greater than the boiling point of water and the outlet temperature is set at 55°C to form a powder comprising a population of protein microparticles wherein the aqueous solution is pumped into the spray dryer at a rate of 2 mL/min to 15 mL/min or that the polymer is polyorthoester and that the method of preparing coated protein microparticles comprises an aqueous solution containing polysorbate and phosphate (buffer).
However, Bechtold-Peters, Heller, Heier, Hughs and Broadhead, as a whole, cure the deficiency.

for example in apparatus made by Messrs Niro A/S, Buchi Labortechnik GmbH or the
like. The optimum conditions for the spray drying depend in each case on the corresponding formulation and should be determined experimentally. The spray drying temperature, i.e., the inlet temperature and outlet temperature, is determined in accordance with the temperature sensitivity of the active substance used, in each case depending on the stabilisers used. Bechtold-Peters teaches that the inlet temperature is about 105° C. and an outlet temperature of 50-55° C.  However,
rather higher temperatures are also possible, for example an inlet temperature of 120-200° C., preferably 90-130° C. and an outlet temperature of 70-120° C., preferably 50-80° C., depending on the amount of stabilizer ([0085]; claim 41). Bechtold-Peters teaches that an the atomiser flow rate 0.67 m3/h. This produced an outlet temperature of 50-55°C [0143].
In particular, Bechtold-Peters teaches solutions were spray-dried using a Buchi Mini Spray Dryer B-290 made by Messrs Biichi Labortechnik (notably, this is the identical spray dryer used in the method of making the micronized protein particles; See Instant Specification on page 19, paragraph [0063]).

Heier teaches VEGF Trap (Eye) is a soluble fusion protein that has been developed exclusively for the treatment of ophthalmic use. Heier teaches that the trap include  extra cellular cytokine receptor domains and a human Fe region of immunoglobulin (Abstract; see entire document). Heier teaches that the VEGF Trap provides unique binding properties and is distinct from antibodies/ antibody fragments and studies indicate that it would provide a longer duration of activity than currently available treatments. Particularly, Heier teaches that the VEGF Trap (Eye) forms a stable and inert 1:1 complex with the VEGF growth factor, uniquely binding the dimer on both sides (p.3, first paragraph; p.5, first paragraph). One skilled in the art would have recognized the benefit of using a VEGF trap to treat eye diseases in view of the teachings of Heier. Moreover, one skilled in the art would have recognized the clinical advantages of coating the VEGF trap with poly(orthoesters) to provide a sustained release delivery system as taught Heller.
Hughes teaches a method of providing a drug delivery systems comprising the extended or sustained release of a drug into an eye wherein the drug delivery systems are in the form of See entire document). Hughes teaches that the drug release sustaining component is a coating covering a core region that comprises a therapeutic component [0027]. Hughes teaches that the drug delivery systems wherein the therapeutic component is an anti-angiogenic protein that is a VEGF TRAP (source: Regeneron Pharmaceuticals), where the VEGF Trap is a fusion protein containing portions of extracellular domains of two different VEGF receptors connected to the Fc domain [0054]; [0107]; Table 1 [0154]). Hughes teaches that the polymeric component of the drug delivery systems is a biodegradable polymer such as poly(orthoesters), and derivatives thereof [0065]. Furthermore, Hughes teaches that the therapeutic agent is a particulate entrapped by a biodegradable polymer matrix having an effective average size less than about 3000 nanometers. Hughes teaches that in other embodiments, the particles can have an average maximum size greater than about See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) & MPEP 2144.05. 
Broadhead teaches spray drying a protein (Abstract; See Spray-drying on page 459, left column; See entire document). Broadhead teaches the effect of formulations variables on the 
Curdy teaches a device for manufacturing microparticles or nanoparticles [0001] comprsing spray drying. Curdy teaches that ethyl acetate is a suitabsolvent for poly(orthoesters) [0073-0074]. Accordingly, it would have been obvious to use ethyl acetate as solvent for the poly(orthoesters) as taught by Heller 
Moreover, it would have been well within the purview of one skilled in the art to optimize the diameter of the polymeric coated VEGF TRAP protein in order to best achieve a desired results. It would have been well within the purview of one skilled in the art to optimize the concentration of the composition to comprise a concentration of about 50 to about 180 mg/mL of protein that provides a release at a steady level of the protein for at least about ninety days in a linear rate of release of 2.5 mg to 3.5 mg/day in the vitreous of the eye without undue experimentation. Hughes teaches that a method of making the delivery systems involves combining or mixing the therapeutic component with the polymeric component to form a mixture. Hughes teaches that the mixture is dried using solvent evaporation methods [0111].

From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the invention, as evidenced by Lassner, Chickering, Bechtold-Peters, Heller, Heier, Hughs and Broadhead, as a whole.


Response to Arguments
Applicants argue that the combination of the cited art fails to teach or suggest a method for producing extended release pharmaceutical compositions by a method requiring two distinct spray drying steps. Nothing in the combination of the cited references would suggest or motivate a person of ordinary skill in the art to use a method requiring two distinct steps of spray drying to make extended release pharmaceutical compositions.

Applicant’s arguments have been fully considered but they are not persuasive, because all the individual claimed elements are known in the prior art and it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method of manufacturing an extended release pharmaceutical composition comprising a protein particle, e.g., VEGF Trap, coated with a biodegradable polymer, e.g., poly(orthoester) in view of the teachings of Lassner, Chickering, Bechtold-Peters, Heller, Heier, Hughs and Broadhead, as a whole, and one of ordinary skill in the art could have combined the elements as claimed by known methods as with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Notably, Bechtold-Peters (New Reference) teaches spraying is done wherein the inlet temperature is about 105° C. and an outlet temperature of 50-55° C., which addresses the newly added limitations to Instant Calims. Moreover, Bechtold-Peters spray-drying using a Buchi Mini Spray Dryer B-290 made by Messrs Biichi Labortechnik, where this is the identical spray dryer 
From the teachings of Lassner, Chickering, Bechtold-Peters, Heller, Heier, Hughs and Broadhead, as a whole, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention.

Conclusions
Claims 1, 2, 4, 5, 7-17, 23, 25-28 and 33-35 are rejected.

Allowable Subject Matter
Claims 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on Monday-Friday 10:00- 6:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626